VIA EMAIL AND EDGAR September 18, 2014 Securities and Exchange Commission treet N.E. Washington, D.C.20549-7010 USA Attention: Mr. Karl Hiller Branch Chief Dear Mr. Hiller: RE: Bellatrix Exploration Ltd. Form 40-F for the Fiscal Year ended December 31, 2013 Filed March 24, 2014 File No. 001-35644 This letter is in response to your letter dated September 4, 2014 (the “Comment Letter”) regarding your review of the Annual Report on Form 40-F (the “Annual Report”) for the year ended December 31, 2013 of Bellatrix Exploration Ltd. (the “Company”). Set forth below in italics are your comments, followed by the Company’s responses. Form 40-F for the Fiscal Year ended December 31, 2013 Exhibit 99.4 Supplementary Oil and Gas Information–(Unaudited) Net Proved Oil and Natural Gas Reserves 1. We note your disclosure stating that you are presenting the oil and gas information in accordance with the U.S. standard, “Extractive Industries - Oil and Gas”. However, we also note that on page 5 of your Annual Information Form, you present estimates of oil and gas based on the guidance in NI 51-101. Please modify your disclosures to clarify whether the estimates of the proved developed and proved undeveloped oil and natural gas reserves prepared by Sproule Associates, Ltd and presented herein pursuant to FASB ASC 932-235-50-4 conform with the reserves definitions set forth in the FASB Accounting Standards codification 932, “Extractive Activities-Oil and Gas.” www.bellatrixexploration.com
